UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
HENOK ARAYA,                   )
                               )
          Plaintiff,           )
                               )
          v.                   ) Civil Action No. 11-2050 (RWR)
                               )
JUDGE JOHN H. BAYLY, JR.,      )
                               )
          Defendant.           )
______________________________)

                        MEMORANDUM OPINION

     Pro se plaintiff Henok Araya brings suit against Associate

Judge John Bayly of the Superior Court of the District of

Columbia, alleging that Judge Bayly violated the constitution

and the District of Columbia Human Rights Act (“DCHRA”), D.C.

Code § 2–1401 et seq., in the course of divorce proceedings

initiated by Araya.   Araya seeks declaratory relief regarding

findings and rulings made by Judge Bayly and injunctive relief

requiring community service.   Because Araya’s suit seeks the

functional equivalent of appellate review of an adverse local

court judgment, the suit will be dismissed for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine.1



     1
       In light of the finding that the Rooker-Feldman doctrine
precludes subject matter jurisdiction, this opinion does not
address the defendant’s alternative argument that the doctrine
of Younger v. Harris, 401 U.S. 37 (1971), requires abstention
from interfering in ongoing proceedings in District of Columbia
courts.
                                - 2 -


                              BACKGROUND

     Judge Bayly issued a judgment and decree of divorce

absolute and an order of custody and support on a complaint

brought by Araya in the Family Court Division of the Superior

Court of the District of Columbia.      (Compl., Ex. 2, August 24,

2011 Order (“August 24, 2011 Order”).)     The amended complaint

contains excerpts from the transcripts of the divorce

proceedings.   Araya alleges that Judge Bayly improperly

permitted Araya’s then-wife’s attorney to make comments and

question Araya regarding Araya’s religious background and its

relevance to child custody.    (Am. Compl. at 4-7.)   Araya further

alleges that Judge Bayly made improper findings that Araya had

been convicted of intrafamily offenses in the state of the

Virginia.   (Id. at 7-8.)   He also alleges that Judge Bayly made

improper findings regarding Araya’s ownership of property (id.

at 8-10) and tax liability (id. at 10-11).

     Araya brings claims under 42 U.S.C. § 1983, 28 U.S.C.

§ 2202, and the DCHRA, asserting that Judge Bayly violated the

First Amendment (Am. Compl., Count One); violated principles of

procedural due process, the Double Jeopardy Clause, and

collateral estoppel (id., Count Two); effected an

unconstitutional taking (id., first2 Count Three); unlawfully


     2
       Araya’s amended complaint has two separate sections
labeled as Count Three.
                               - 3 -


found that Araya had engaged in illegal construction (id.,

second Count Three); violated the Sixth Amendment (id., Count

Four); unlawfully transferred tax deductions (id., Count Five);

imposed cruel and unusual punishment (id., Count Six); violated

Araya’s right to a fair trial (id., Counts Seven and Ten);

impermissibly exercised jurisdiction over allegations related to

cases in the state of Virginia (id., Count Eight); committed a

fraud upon the court (id., Count Nine); unlawfully discriminated

against Araya (id., Count Eleven); and failed to disqualify

himself as a judge when his impartiality could reasonably be

questioned (id., Count Twelve).   Araya seeks a judgment

declaring unlawful specific elements of Judge Bayly’s order and

related actions taken in the divorce proceedings.   (Am. Compl.

at 40-42.)   Specifically, he seeks declarations that Judge Bayly

engaged and aided and abetted in religious discrimination by

“send[ing] [Araya’s] child to [C]atholic church,” and by

permitting questioning regarding religion during the divorce

proceedings, and that such conduct was “not a judicial act.”

(Am. Compl., Prayer for Relief ¶¶ 1-5.)   He further requests

declarations that the Judge unconstitutionally subjected Araya

to a “trial of criminal offenses” (id. ¶¶ 6-7); that Judge

Bayly’s orders and findings regarding Araya’s property

constituted a taking and violated due process (id. ¶¶ 8-9); that

Judge Bayly’s findings regarding Araya’s income and tax
                               - 4 -


liability be declared in violation of due process and “void ab

initio” because federal courts possess exclusive jurisdiction

over taxation (id. ¶¶ 10-11); and that Judge Bayly’s orders

regarding child visitation constituted cruel and unusual

punishment (id. ¶¶ 12-13).   In addition, Araya seeks declaratory

judgments regarding Judge Bayly’s impartiality and judicial

qualifications (id. ¶¶ 14, 21-24), ability to physically hear

the trial (id. ¶ 15), and statements and rulings on motions (id.

¶¶ 16-18).   He also seeks an order that Judge Bayly perform

mandatory community service.   (Id. ¶ 19.)

     Judge Bayly moved to dismiss the case for lack of subject

matter jurisdiction and argued in the alternative that the court

should abstain from interfering in ongoing local court

proceedings.   Araya maintains that jurisdiction is proper under

28 U.S.C. §§ 1331, 1343, and D.C. Code § 2-1403.03, and that

there are no ongoing proceedings in District of Columbia courts

to warrant abstention.

                             DISCUSSION

     A federal court must ensure that it has subject matter

jurisdiction before reaching the merits of a case.   On a motion

to dismiss for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1), courts subject the plaintiff’s

factual allegations to closer scrutiny than would apply on a

motion to dismiss for failure to state a claim.   Flynn v. Veazey
                                 - 5 -


Constr. Corp., 310 F. Supp. 2d 186, 190 (D.D.C. 2004).   “[I]t

has been long accepted that the [court] may make appropriate

inquiry beyond the pleadings to satisfy itself [that it has]

authority to entertain the case” in considering a Rule 12(b)(1)

motion.   Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987)

(internal quotations omitted).    The party seeking to invoke the

jurisdiction of a federal court bears the burden to establish

that jurisdiction exists.   Georgiades v. Martin-Trigona, 729
F.2d 831, 833 n.4 (D.C. Cir. 1984).

     The Supreme Court has made clear that lower federal courts

do not possess jurisdiction over civil actions seeking review of

state court judgments.   See Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923) (holding that federal district court lacked

jurisdiction to hear constitutional challenges to a state court

judgment); District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983) (reaffirming Rooker).    Accordingly, under the

Rooker-Feldman doctrine, “[r]eview of such judgments may be had

only in [the Supreme] Court.”    Feldman, 460 U.S. at 482; see

also Lance v. Dennis, 546 U.S. 459, 463 (2006) (emphasizing that

28 U.S.C. § 1257 vests the Supreme Court, and not the lower

federal courts, with appellate jurisdiction over state court

judgments).   The D.C. Circuit recognizes that the doctrine

“prevents lower federal courts from hearing cases that amount to

the functional equivalent of an appeal from a state court,” Gray
                               - 6 -


v. Poole, 275 F.3d 1113, 1119 (D.C. Cir. 2002), and that the

doctrine extends to review of District of Columbia courts,

Richardson v. District of Columbia Court of Appeals, 83 F.3d
1513, 1514 (D.C. Cir. 1996).   The jurisdictional bar is limited

to “cases of the kind from which the doctrine acquired its name:

cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review

and rejection of those judgments.”     Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005).

     The Rooker-Feldman doctrine “bars lower federal courts from

considering not only issues raised and decided in the state

courts, but also issues that are ‘inextricably intertwined’ with

the issues that were before the state court.”    Washington v.

Wilmore, 407 F.3d 274, 279 (4th Cir. 2005) (quoting Feldman, 460
U.S. at 486).   To determine whether an issue is “inextricably

intertwined” with a state court judgment, courts inquire whether

“success on the federal claim depends upon a determination ‘that

the state court wrongly decided the issues before it.’”    Phyler

v. Moore, 129 F.3d 728, 731 (4th Cir. 1997) (quoting Charchenko

v. City of Stillwater, 47 F.3d 981, 983 (8th Cir. 1995)).    The

doctrine does not bar the exercise of jurisdiction over claims

that are truly independent of a state court judgment.    Stanton

v. D.C. Court of Appeals, 127 F.3d 72, 75-76 (D.C. Cir. 1997);
                               - 7 -


see also Skinner v. Switzer, 131 S. Ct. 1289, 1298 (2011)

(noting that “a state-court decision is not reviewable by lower

federal courts, but a statute or rule governing the decision may

be challenged in a federal action”) (emphasis added).   Courts

must closely examine a plaintiff’s suit to determine whether

claims, however styled, effectively seek review of an adverse

decision.   See, e.g., Hunter v. U.S. Bank Nat’l Ass’n, 698 F.

Supp. 2d 94, 100 (D.D.C. 2010), aff’d, 407 F. App’x 489 (D.C.

Cir. 2011) (per curiam) (dismissing claim “based entirely on the

alleged impropriety” of a state court action, even though the

claim was “not styled as an appeal from the . . . action”).

     In the instant case, Araya seeks multiple declaratory

judgments that Judge Bayly violated various constitutional and

statutory provisions by making allegedly improper findings and

decisions in divorce proceedings between Araya and his then-

spouse.   Where a state or local court “clearly had jurisdiction

over [a] divorce,” and a party “believe[s] the state court’s

result was based on a legal error, the proper response [is] the

same one open to all litigants who are unhappy with the judgment

of a trial court: direct appeal.”   Casale v. Tillman, 558 F.3d
1258, 1261 (11th Cir. 2009).   The Rooker-Feldman doctrine bars a

lower federal court from entertaining a challenge to a local

court divorce judgment or to issues inextricably linked with it.

Id.; see also Brown v. Koenick, No. 96-5296, 1997 WL 150101, at
                               - 8 -


*1 (D.C. Cir. Feb. 27, 1997) (per curiam) (summarily affirming

the dismissal of complaint that “s[ought], in essence, review of

a divorce judgment entered by a state court” and presented other

claims that were so “inextricably intertwined with [the] attack

on the divorce proceedings [so as to] impermissibly attack[] the

Superior Court’s judgment itself”).

     Araya argues that the Rooker-Feldman doctrine does not bar

his case because “Judge Bayly had no subject matter jurisdiction

in most of [the] allegations,” and because “for the rest of the

allegations, he lost subject matter jurisdiction because he

continued to hear the trial even though he was legally

disqualified.”   (Pl.’s Opp’n to Def.’s Mot. to Dismiss Am.

Compl. (“Pl.’s Opp’n”) at 1; see also Am. Compl. at 2 (stating

that Araya does not seek “[d]irect review of Judge Bayly’s final

orders unless where Judge Bayly had no subject matter

jurisdiction where the order was void ab initio”).)   In Rooker,

the Supreme Court distinguished between challenges to a state

court judgment rendered “without jurisdiction and absolutely

void” and challenges that are “merely an attempt to get rid of

the judgment for alleged errors of law committed in the exercise

of [the state court’s] jurisdiction.”   Rooker, 263 U.S. at 416

(emphasis added).   Each of Araya’s purportedly “jurisdictional”

challenges is actually a claim for review of alleged errors made
                                - 9 -


by Judge Bayly in the course of proceedings over which the judge

possessed jurisdiction.

     The Superior Court of the District of Columbia is “a court

of general jurisdiction,” Andrade v. Jackson, 401 A.2d 990, 992

n.5 (D.C. 1979) and District of Columbia statutes expressly

grant that court subject matter jurisdiction over actions for

divorce and child support, DeGroot v. DeGroot, 939 A.2d 664, 668

(D.C. 2008).   Under District of Columbia law, the Family Court,

a division of the Superior Court, has “jurisdiction over . . .

actions for divorce . . . including proceedings incidental

thereto for alimony . . . and for support and custody of minor

children.”   D.C. Code § 11–1101(a)(1).   Judge Bayly, who

presided over Araya’s divorce proceedings in Family Court (see

August 24, 2011 Order), plainly had the requisite subject matter

jurisdiction to do so.

     Araya claims that Judge Bayly lacked the jurisdiction to

adjudicate matters relating to criminal allegations arising in

the state of Virginia and federal tax issues.   (Pl.’s Opp’n at

7; see also Am. Compl. at 2 (alleging that the divorce

proceedings were “converted into a criminal proceeding without

notice”); id. at 3 (alleging Judge Bayly “transferred legal tax

deductions . . . where he has no subject matter jurisdiction”).)

Araya’s claims misunderstand the significance of Judge Bayly’s

findings.    Judge Bayly considered Araya’s criminal history and
                               - 10 -


tax liability in the course of adjudicating custody, property,

and marital and child support disputes related to the divorce.

(See August 24, 2011 Order at 8-13, 27-30.)   Such consideration

did not transform the civil divorce proceedings into a criminal

trial or a tax court.   To the extent that Araya maintains that

Judge Bayly’s findings were erroneous, he “is entitled to have

his claims heard through the course of proceedings in the

District of Columbia courts and, if unsatisfied, through

petition [to the United States Supreme Court] for certiorari.”

Richardson, 83 F.3d at 1516.

     Araya also argues that Judge Bayly’s actions are reviewable

because the judge “was disqualified as a judge to continue with

trial when he accommodated and abetted and aided in religious

bias, hate and discrimination.”   (Pl.’s Opp’n at 2.)

Accordingly, Araya contends that Judge Bayly “lost subject

matter jurisdiction over the entire trial and the Rooker-Feldman

doctrine does not apply.”   (Id. at 3.)   Contrary to Araya’s

assertions, Judge Bayly did not lose jurisdiction when his

impartiality was allegedly subject to dispute.   Super. Ct. Civ.

R. 63-I governs judicial recusal in the Superior Court and

provides a mechanism for a party to assert, by affidavit, that

the judge before whom his matter is assigned has personal bias
                                - 11 -


or prejudice.3    “A judge has an obligation not to recuse himself

when it is not required.”    Mayers v. Mayers, 908 A.2d 1182, 1191

(D.C. 2006).     Araya does not allege that he submitted an

affidavit in accordance with the local court rule.    Even in the

event Araya did properly submit such an affidavit, a Superior

Court judge’s allegedly incorrect decision not to recuse himself

does not divest him of subject matter jurisdiction over a case

before him.    Rather, the District of Columbia Court of Appeals

may review the recusal decision as a part of its review of the

trial court’s judgment and may order relief where appropriate.

See id. at 1194 (rejecting challenge to Superior Court judge’s

impartiality in divorce and custody proceedings and affirming

the trial court’s judgment granting an absolute divorce and

denying motion to terminate child support).

     Araya argues that he asserts “independent claims” not

barred by the Rooker-Feldman doctrine and that he has “not asked

[for] any final order of divorce to be reviewed or rejected.”

(Pl.’s Opp’n at 6; see also id. at 3 (arguing that the “Rooker-

Feldman Doctrine does not preempt 42 U.S.C. 1983”).)    An

examination of the complaint and the relief sought makes clear,

however, that all of Araya’s claims require review and rejection


     3
       Araya mistakenly relies on case law regarding 28 U.S.C.
§ 144, which governs the recusal of federal district judges.
That statute provides no basis for federal district court review
of Judge Bayly’s qualifications to preside over Araya’s case.
                              - 12 -


of findings, decisions, and actions integral to the divorce

proceedings.   The declaratory relief sought requires

reconsideration of Judge Bayly’s rulings regarding permissible

lines of questioning (Am. Compl. at 4-7), the relevance and

accuracy of past criminal history (id. at 7-8), and the status

of property owned and income earned by Araya and his ex-wife

(id. at 8-11).   Araya’s claims for a declaration regarding Judge

Bayly’s hearing (id., Prayer for Relief ¶ 15) and for an

injunction requiring community service (id. ¶ 19) are integrally

linked to Araya’s general attack on the propriety of the divorce

judgment.   Araya’s complaint presents no independent claims over

which subject matter jurisdiction is proper.4




     4
       Araya also contends that the Rooker-Feldman doctrine does
not apply to this suit because “the defendant, Judge Bayly, is
different than [the defendant in] my case in the Superior
Court.” (Pl.’s Opp’n at 6.) Araya relies on Lance v. Dennis,
546 U.S. 459 (2006), which held there was no bar to a federal
action brought by plaintiffs who were not parties to a prior
state court action that resulted in the state court’s approval
of a legislative redistricting plan and who, as non-parties,
could not appeal the judgment in the state case. Araya was
himself a party to the Superior Court proceedings underlying
this federal action and can challenge the Superior Court’s
decision by means of appeal in District of Columbia courts.
That he brings this action against Judge Bayly, rather than
against the defendant in the Superior Court case (his ex-wife),
does not alter the fundamental fact that the case seeks review
of a local court judgment. See, e.g., Brown, 1997 WL 150101, at
*1 (dismissing challenge to divorce proceedings brought against
state judge and others under Rooker-Feldman doctrine); Wall v.
Wall, No. 2:09-cv-527-MEF, 2009 WL 3110208, at *1 (M.D. Ala.
Sep. 24, 2009) (same).
                              - 13 -



                            CONCLUSION

     The complaint effectively seeks review of a Superior Court

judgment.   The Rooker-Feldman doctrine bars federal district

courts from reviewing local court decisions or issues that are

inextricably intertwined with them.    The complaint therefore

will be dismissed for lack of subject matter jurisdiction.    A

final order accompanies this memorandum opinion.

     SIGNED this 11th day of July, 2012.


                               __________/s/_______________
                               RICHARD W. ROBERTS
                               United States District Judge